DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 25-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank, III et al. (5,431,668).  
Regarding claim 19, Burbank et al. disclose a surgical clip applier (see at least figures 1 and 8-12), comprising: an elongate shaft (16); a jaw insert having a proximal portion disposed within the elongate shaft and extending in a first plane containing a longitudinal axis of the shaft, and a distal portion having opposed first and second jaws (12) extending in a second plane transverse to the first plane (see figure 12), the first and second jaws having opposed inner surfaces (see figure 8) defining a clip track (the area between the jaws where the clip rests and contacts the jaws) therebetween for 
Regarding claim 25, Burbank et al. disclose a surgical clip applier (see at least figures 1 and 8-12), comprising: a housing (20); a shaft (16) extending from the housing; a pair of jaws (12) having a proximal portion extending at least partially into the shaft (see figures 8 and 9) and a distal portion with the pair of jaws defining a clip track (the area between the jaws where the clip rests and contacts the jaws) therebetween for receiving a distal-most clip (14) from a plurality of clips (at 18) disposed within the shaft; a shroud assembly (54) including first and second shrouds (see annotated figure 9 below) disposed around the pair of jaws, the shroud assembly forming a gap (the lumen therethrough) that limits movement of the jaws along a single plane, the first and second shrouds forming at least one mechanical interlock (see annotated figure 9 below) configured to fix a height of the gap.

    PNG
    media_image1.png
    365
    644
    media_image1.png
    Greyscale


Regarding claim 26, the at least one mechanical interlock comprises a first mechanical interlock (the female portion of the interlock) and a second mechanical interlock (the male portion of the interlock).
Regarding claim 27, the first mechanical interlock comprises a snap-fit coupling (the male/female coupling as illustrated in annotated figure 9 above is considered a snap-fit coupling).
Regarding claim 29, the first mechanical interlock is positioned along top and bottom sides of the shroud assembly (Examiner notes here the terms “top” and “bottom” are relative terms determined by orientation of the device relative to some fixed location, such as the ground.).
Regarding claim 30, the at least one mechanical interlock comprises a first mechanical interlock comprising a hooked coupling (the female portion of the interlock) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank, III et al. (5,431,668).  
Regarding claim 28, Burbank et al. disclose the invention substantially as described above with respect to claims 25-27, but fail to disclose the second mechanical interlock comprises a welded coupling between the first and second shrouds.  However, Examiner contends the use of welds to hold two components together is a known alternative to mechanical connections, such as snap fit connections as shown in Burbank et al.  Therefore, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a weld coupling to hold the first and second shrouds of Burbank et al. together as an alternative to the snap fit connection.
Regarding claim 37, Burbank et al. disclose a surgical clip applier assembly (see at least figures 1 and 8-12), comprising: a clip applier (10) having a housing (20), a shaft (16) extending from the housing, and an end effector including a pair of jaws (12) formed on a distal end of the shaft, the pair of jaws defining a clip track (the area 
Regarding claim 38, the end effector further includes a shroud assembly (54) disposed around the pair of jaws.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,429. Although the the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Allowable Subject Matter
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-36 are allowed.
Examiner notes the double patenting rejection noted above also needs to be overcome prior to allowance.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art fails to disclose or suggest the claimed clip applier, and in particular where the applier has born the claimed former member of claim 19 and a shroud assembly as outlined in claim 20.
Claims 21-24 are also objected to because they depend from claim 20.
Regarding claim 31, the prior art fails to disclose or suggest the claimed clip applier, and in particular where the applier has a former tube and former plate having the structures claimed.
Claims 32-36 are also allowed because they depend from claim 31. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan J. Severson/Primary Examiner, Art Unit 3771